Per Curiam.
In habeas corpus proceedings before the Circuit Judge the petitioner was remanded under a sentence by a justice of the peace to pay a fine of two dollars, and in default thereof to be confined in the county jail for two days upon a charge that on January 15, 1924, petitioner did with a shot gun hunt and molest one quail, a wild game bird, contrary to Chapter 9661, Acts of 1923. On Writ of Error it is contended that the Statute is invalid upon numerous specific grounds. The title, and sections 1 and 8 of the statute are as follows:
“AN ACT to Provide a Closed Season for the Hunting, Killing, Molesting or Otherwise Disturbing any Wild Game Bird, Fowl or Animal in Volusia County, Florida; to Provide a Penalty Therefor and to Provide a Rule of Evidence in the Prosecution of Violations of this Act.
*164“Section 1. No person shall hunt, trap, chase, molest, injure, kill or destroy, or attempt to hunt, trap, chase, molest, injure, kill or destroy, by any means whatsoever, or have or be in the possession of, any wild deer, turkey, quail, turtle dove, ducks or other wild birds, fowls Or animals of any kind or species, within the County of Yolusia, State of Florida, (except as herein otherwise provided), from and after the passage of this Act and its becoming a law, to the 20th day of November, A. D. 1925; the said period of time stated being hereby declared a closed season on all wild birds and animals of said County.
“Sec. 8. Any person found guilty of the violation of any provision of this Act shall be deemed and held to be guilty of a misdemeanor and shall be punished, as provided by law.”
Section 1 of the Act is within the subject expressed in the title and matter properly connected therewith; it defines the ‘ ‘ closed season ’ ’ on wild birds; it is within the legislative power and does not violate organic law. It does not impair the organic right to acquire, possess and protect property, and does not deny to any one equal rights or the equal protection of the laws. Sections 1 and 8 may be made effective by the proper officers of the county even if other sections are invalid, such invalidity, if it exists, not affecting the validity or efficacy of sections 1 and 8 for the purposes designed.
Affirmed.
Taylor, C. J., and Whitfield, Ellis, Browne, West, and Terrell, J. J., concur.